

113 S2023 IS: Fair Elections Now Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2023IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Mr. Durbin (for himself, Mrs. Boxer, Mr. Brown, Mr. Cardin, Mr. Franken, Mrs. Gillibrand, Mr. Harkin, Mr. Heinrich, Ms. Klobuchar, Mr. Leahy, Mr. Menendez, Mr. Markey, Mr. Merkley, Mr. Murphy, Mr. Sanders, Mrs. Shaheen, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reform the financing of Senate elections, and for other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited as the Fair Elections Now Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Fair elections financing of Senate election campaigns
					Subtitle A—Fair elections financing program
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility requirements and benefits of Fair Elections financing of Senate election
			 campaigns.
					Sec. 103. Prohibition on joint fundraising committees.
					Sec. 104. Exception to limitation on coordinated expenditures by political party committees with
			 participating candidates.
					TITLE II—Improving voter information
					Sec. 201. Broadcasts relating to all Senate candidates.
					Sec. 202. Broadcast rates for participating candidates.
					Sec. 203. FCC to prescribe standardized form for reporting candidate campaign ads.
					TITLE III—Responsibilities of the Federal Election Commission
					Sec. 301. Petition for certiorari.
					Sec. 302. Filing by Senate candidates with Commission.
					Sec. 303. Electronic filing of FEC reports.
					TITLE IV—Participation in Funding of Elections
					Sec. 401. Refundable tax credit for Senate campaign contributions.
					TITLE V—Revenue provisions
					Sec. 501. Fair Elections Fund revenue.
					TITLE VI—Miscellaneous provisions
					Sec. 601. Severability.
					Sec. 602. Effective date.
				IFair
			 elections financing of Senate election campaignsAFair elections
			 financing program101.Findings and
			 declarations(a)Undermining of
			 democracy by campaign contributions from private sourcesThe
			 Senate finds and declares that the current system of privately financed
			 campaigns for election to the United States Senate has the capacity, and
			 is
			 often perceived by the public, to undermine democracy in the United States
			 by—(1)creating a culture
			 that fosters actual or perceived conflicts of interest by encouraging
			 Senators
			 to accept large campaign contributions from private interests that are
			 directly
			 affected by Federal legislation;(2)diminishing or
			 appearing to diminish Senators' accountability to constituents by
			 compelling
			 legislators to be accountable to the major contributors who finance their
			 election campaigns;(3)undermining the
			 meaning of the right to vote by allowing monied interests to have a
			 disproportionate and unfair influence within the political process;(4)imposing large,
			 unwarranted costs on taxpayers through legislative and regulatory
			 distortions
			 caused by unequal access to lawmakers for campaign contributors;(5)making it
			 difficult for some qualified candidates to mount competitive Senate
			 election
			 campaigns;(6)disadvantaging
			 challengers and discouraging competitive elections; and(7)burdening
			 incumbents with a preoccupation with fundraising and thus decreasing the
			 time
			 available to carry out their public responsibilities.(b)Enhancement of
			 democracy by providing allocations from the Fair Elections
			 FundThe Senate finds and declares that providing the option of
			 the replacement of large private campaign contributions with allocations
			 from
			 the Fair Elections Fund for all primary, runoff, and general elections to
			 the
			 Senate would enhance American democracy by—(1)reducing the
			 actual or perceived conflicts of interest created by fully private
			 financing of
			 the election campaigns of public officials and restoring public confidence
			 in
			 the integrity and fairness of the electoral and legislative processes
			 through a
			 program which allows participating candidates to adhere to substantially
			 lower
			 contribution limits for contributors with an assurance that there will be
			 sufficient funds for such candidates to run viable electoral campaigns;(2)increasing the
			 public's confidence in the accountability of Senators to the constituents
			 who
			 elect them, which derives from the program's qualifying criteria to
			 participate
			 in the voluntary program and the conclusions that constituents may draw
			 regarding candidates who qualify and participate in the program;(3)helping to reduce
			 the ability to make large campaign contributions as a determinant of a
			 citizen's influence within the political process by facilitating the
			 expression
			 of support by voters at every level of wealth, encouraging political
			 participation, and incentivizing participation on the part of Senators
			 through
			 the matching of small dollar contributions;(4)potentially
			 saving taxpayers billions of dollars that may be (or that are perceived to
			 be)
			 currently allocated based upon legislative and regulatory agendas skewed
			 by the
			 influence of campaign contributions;(5)creating genuine
			 opportunities for all Americans to run for the Senate and encouraging more
			 competitive elections;(6)encouraging
			 participation in the electoral process by citizens of every level of
			 wealth;
			 and(7)freeing Senators
			 from the incessant preoccupation with raising money, and allowing them
			 more
			 time to carry out their public responsibilities.102.Eligibility
			 requirements and benefits of Fair Elections financing of Senate election
			 campaignsThe
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:VFair
				elections financing of Senate election campaignsAGeneral
				provisions501.DefinitionsIn this title:(1)Allocation from
				the FundThe term allocation from the Fund means an
				allocation of money from the Fair Elections Fund to a participating
			 candidate
				pursuant to section 522.(2)BoardThe
				term Board means the Fair Elections Oversight Board established
				under section 531.(3)Fair Elections
				qualifying periodThe term Fair Elections qualifying
				period means, with respect to any candidate for Senator, the
				period—(A)beginning on the
				date on which the candidate files a statement of intent under
			 section
				511(a)(1); and(B)ending on the
				date that is 30 days before—(i)the date of the
				primary election; or(ii)in the case of a
				State that does not hold a primary election, the date prescribed by
			 State law
				as the last day to qualify for a position on the general election
				ballot.(4)Fair Elections
				start dateThe term Fair Elections start date means,
				with respect to any candidate, the date that is 180 days before—(A)the date of the
				primary election; or(B)in the case of a
				State that does not hold a primary election, the date prescribed by
			 State law
				as the last day to qualify for a position on the general election
				ballot.(5)FundThe
				term Fund means the Fair Elections Fund established by section
				502.(6)Immediate
				familyThe term immediate family means, with respect
				to any candidate—(A)the candidate’s
				spouse;(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or
			 half-sister
				of the candidate or the candidate’s spouse; and(C)the spouse of any
				person described in subparagraph (B).(7)Matching
				contributionThe term matching contribution means a
				matching payment provided to a participating candidate for
			 qualified small
				dollar contributions, as provided under section 523.(8)Nonparticipating
				candidateThe term nonparticipating candidate means
				a candidate for Senator who is not a participating candidate.(9)Participating
				candidateThe term participating candidate means a
				candidate for Senator who is certified under section 515 as being
			 eligible to
				receive an allocation from the Fund.(10)Qualifying
				contributionThe term qualifying contribution means,
				with respect to a candidate, a contribution that—(A)is in an amount
				that is—(i)not less than the
				greater of $5 or the amount determined by the Commission under
			 section 531;
				and(ii)not more than
				the greater of $150 or the amount determined by the Commission
			 under section
				531;(B)is made by an
				individual—(i)who is a resident
				of the State in which such candidate is seeking election; and(ii)who is not
				otherwise prohibited from making a contribution under this Act;(C)is made during the
				Fair Elections qualifying period; and(D)meets the
				requirements of section 512(b).(11)Qualified small
				dollar contributionThe term qualified small dollar
				contribution means, with respect to a candidate, any contribution (or
				series of contributions)—(A)which is not a
				qualifying contribution (or does not include a qualifying
			 contribution);(B)which is made by
				an individual who is not prohibited from making a contribution
			 under this Act;
				and(C)the aggregate
				amount of which does not exceed the greater of—(i)$150 per
				election; or(ii)the amount per
				election determined by the Commission under section 531.502.Fair Elections
				Fund(a)EstablishmentThere
				is established in the Treasury a fund to be known as the Fair Elections
				Fund.(b)Amounts held by
				FundThe Fund shall consist of the following amounts:(1)Appropriated
				amounts(A)In
				generalAmounts appropriated to the Fund.(B)Sense of the
				Senate regarding appropriationsIt is the sense of the Senate
				that—(i)there should be
				imposed on any payment made to any person (other than a State or
			 local
				government or a foreign nation) who has contracts with the
			 Government of the
				United States in excess of $10,000,000 a tax equal to 0.50 percent
			 of amount
				paid pursuant to such contracts, except that the aggregate tax for
			 any person
				for any taxable year shall not exceed $500,000; and(ii)the revenue from
				such tax should be appropriated to the Fund.(2)Voluntary
				contributionsVoluntary contributions to the Fund.(3)Other
				depositsAmounts deposited into the Fund under—(A)section 513(c)
				(relating to exceptions to contribution requirements);(B)section 521(c)
				(relating to remittance of allocations from the Fund);(C)section 533
				(relating to violations); and(D)any other section
				of this Act.(4)Investment
				returnsInterest on, and the proceeds from, the sale or
				redemption of, any obligations held by the Fund under subsection
			 (c).(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the
			 United
				States in the same manner as provided under section 9602(b) of the
			 Internal
				Revenue Code of 1986.(d)Use of
				Fund(1)In
				generalThe sums in the Fund shall be used to provide benefits to
				participating candidates as provided in subtitle C.(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue
			 Code shall
				apply.BEligibility and
				certification511.Eligibility(a)In
				generalA candidate for Senator is eligible to receive an
				allocation from the Fund for any election if the candidate meets
			 the following
				requirements:(1)The candidate
				files with the Commission a statement of intent to seek
			 certification as a
				participating candidate under this title during the period
			 beginning on the
				Fair Elections start date and ending on the last day of the Fair
			 Elections
				qualifying period.(2)The candidate
				meets the qualifying contribution requirements of section 512.(3)Not later than
				the last day of the Fair Elections qualifying period, the candidate
			 files with
				the Commission an affidavit signed by the candidate and the
			 treasurer of the
				candidate's principal campaign committee declaring that the
			 candidate—(A)has complied and,
				if certified, will comply with the contribution and expenditure
			 requirements of
				section 513;(B)if certified,
				will comply with the debate requirements of section 514;(C)if certified, will
				not run as a nonparticipating candidate during such year in any
			 election for
				the office that such candidate is seeking; and(D)has either
				qualified or will take steps to qualify under State law to be on
			 the
				ballot.(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to receive an allocation from the Fund for a general
			 election or a
				general runoff election unless the candidate’s party nominated the
			 candidate to
				be placed on the ballot for the general election or the candidate
			 otherwise
				qualified to be on the ballot under State law.512.Qualifying
				contribution requirement(a)In
				generalA candidate for Senator meets the requirement of this
				section if, during the Fair Elections qualifying period, the
			 candidate
				obtains—(1)a number of
				qualifying contributions equal to the greater of—(A)the sum
				of—(i)2,000;
				plus(ii)500 for each
				congressional district in the State with respect to which the
			 candidate is
				seeking election; or(B)the amount
				determined by the Commission under section 531; and(2)a total dollar
				amount of qualifying contributions equal to the greater of—(A)10 percent of the
				amount of the allocation such candidate would be entitled to
			 receive for the
				primary election under section 522(c)(1) (determined without regard
			 to
				paragraph (5) thereof) if such candidate were a participating
			 candidate;
				or(B)the amount
				determined by the Commission under section 531.(b)Requirements
				relating to receipt of qualifying contributionEach qualifying
				contribution—(1)may be made by
				means of a personal check, money order, debit card, credit card, or
			 electronic
				payment account;(2)shall be accompanied
				by a signed statement containing—(A)the contributor’s
				name and the contributor's address in the State in which the
			 contributor is
				registered to vote; and(B)an oath declaring
				that the contributor—(i)understands that
				the purpose of the qualifying contribution is to show support for
			 the candidate
				so that the candidate may qualify for Fair Elections financing;(ii)is making the
				contribution in his or her own name and from his or her own funds;(iii)has made the
				contribution willingly; and(iv)has not received
				anything of value in return for the contribution; and(3)shall be
				acknowledged by a receipt that is sent to the contributor with a
			 copy kept by
				the candidate for the Commission and a copy kept by the candidate
			 for the
				election authorities in the State with respect to which the
			 candidate is
				seeking election.(c)Verification of
				qualifying contributionsThe Commission shall establish
				procedures for the auditing and verification of qualifying
			 contributions to
				ensure that such contributions meet the requirements of this
			 section.513.Contribution
				and expenditure requirements(a)General
				ruleA candidate for Senator
				meets the requirements of this section if, during the election
			 cycle of the
				candidate, the candidate—(1)except as
				provided in subsection (b), accepts no contributions other than—(A)qualifying
				contributions;(B)qualified small
				dollar contributions;(C)allocations from
				the Fund under section 522;(D)matching
				contributions under section 523; and(E)vouchers provided
				to the candidate under section 524;(2)makes no
				expenditures from any amounts other than from—(A)qualifying
				contributions;(B)qualified small
				dollar contributions;(C)allocations from
				the Fund under section 522;(D)matching
				contributions under section 523; and(E)vouchers provided
				to the candidate under section 524; and(3)makes no
				expenditures from personal funds or the funds of any immediate
			 family member
				(other than funds received through qualified small dollar
			 contributions and
				qualifying contributions).For
				purposes of this subsection, a payment made by a political party in
				coordination with a participating candidate shall not be treated as
			 a
				contribution to or as an expenditure made by the participating
				candidate.(b)Contributions
				for leadership PACs, etcA political committee of a participating
				candidate which is not an authorized committee of such candidate
			 may accept
				contributions other than contributions described in subsection
			 (a)(1) from any
				person if—(1)the aggregate
				contributions from such person for any calendar year do not exceed
			 $150;
				and(2)no portion of
				such contributions is disbursed in connection with the campaign of
			 the
				participating candidate.(c)ExceptionNotwithstanding
				subsection (a), a candidate shall not be treated as having failed
			 to meet the
				requirements of this section if any contributions that are not
			 qualified small
				dollar contributions, qualifying contributions, or contributions
			 that meet the
				requirements of subsection (b) and that are accepted before the
			 date the
				candidate files a statement of intent under section 511(a)(1) are—(1)returned to the
				contributor; or(2)submitted to the
				Commission for deposit in the Fund.514.Debate
				requirementA candidate for
				Senator meets the requirements of this section if the candidate
			 participates in
				at least—(1)1 public debate
				before the primary election with other participating candidates and
			 other
				willing candidates from the same party and seeking the same
			 nomination as such
				candidate; and(2)2 public debates
				before the general election with other participating candidates and
			 other
				willing candidates seeking the same office as such candidate.515.Certification(a)In
				generalNot later than 5 days
				after a candidate for Senator files an affidavit under section
			 511(a)(3), the
				Commission shall—(1)certify whether or
				not the candidate is a participating candidate; and(2)notify the
				candidate of the Commission's determination.(b)Revocation of
				certification(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—(A)a candidate fails
				to qualify to appear on the ballot at any time after the date of
			 certification;
				or(B)a candidate
				otherwise fails to comply with the requirements of this title,
			 including any
				regulatory requirements prescribed by the Commission.(2)Repayment of
				benefitsIf certification is revoked under paragraph (1), the
				candidate shall repay to the Fund an amount equal to the value of
			 benefits
				received under this title plus interest (at a rate determined by
			 the
				Commission) on any such amount received.CBenefits521.Benefits for
				participating candidates(a)In
				generalFor each election with respect to which a candidate is
				certified as a participating candidate, such candidate shall be
			 entitled
				to—(1)an allocation
				from the Fund to make or obligate to make expenditures with respect
			 to such
				election, as provided in section 522;(2)matching
				contributions, as provided in section 523; and(3)for the general
				election, vouchers for broadcasts of political advertisements, as
			 provided in
				section 524.(b)Restriction on
				uses of allocations from the FundAllocations from the Fund
				received by a participating candidate under section 522 and
			 matching
				contributions under section 523 may only be used for
			 campaign-related
				costs.(c)Remitting
				allocations from the Fund(1)In
				generalNot later than the date that is 45 days after an election
				in which the participating candidate appeared on the ballot, such
			 participating
				candidate shall remit to the Commission for deposit in the Fund an
			 amount equal
				to the lesser of—(A)the amount of
				money in the candidate's campaign account; or(B)the sum of the
				allocations from the Fund received by the candidate under section
			 522 and the
				matching contributions received by the candidate under section 523.(2)ExceptionIn
				the case of a candidate who qualifies to be on the ballot for a
			 primary runoff
				election, a general election, or a general runoff election, the
			 amounts
				described in paragraph (1) may be retained by the candidate and
			 used in such
				subsequent election.522.Allocations
				from the Fund(a)In
				generalThe Commission shall make allocations from the Fund under
				section 521(a)(1) to a participating candidate—(1)in the case of
				amounts provided under subsection (c)(1), not later than 48 hours
			 after the
				date on which such candidate is certified as a participating
			 candidate under
				section 515;(2)in the case of a
				general election, not later than 48 hours after—(A)the date of the
				certification of the results of the primary election or the primary
			 runoff
				election; or(B)in any case in
				which there is no primary election, the date the candidate
			 qualifies to be
				placed on the ballot; and(3)in the case of a
				primary runoff election or a general runoff election, not later
			 than 48 hours
				after the certification of the results of the primary election or
			 the general
				election, as the case may be.(b)Method of
				paymentThe Commission shall distribute funds available to
				participating candidates under this section through the use of an
			 electronic
				funds exchange or a debit card.(c)Amounts(1)Primary
				election allocation; initial allocationExcept as provided in
				paragraph (5), the Commission shall make an allocation from the
			 Fund for a
				primary election to a participating candidate in an amount equal to
			 67 percent
				of the base amount with respect to such participating candidate.(2)Primary runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a primary runoff election to a participating candidate
			 in an
				amount equal to 25 percent of the amount the participating
			 candidate was
				eligible to receive under this section for the primary election.(3)General
				election allocationExcept as provided in paragraph (5), the
				Commission shall make an allocation from the Fund for a general
			 election to a
				participating candidate in an amount equal to the base amount with
			 respect to
				such candidate.(4)General runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a general runoff election to a participating candidate
			 in an
				amount equal to 25 percent of the base amount with respect to such
				candidate.(5)Uncontested
				elections(A)In
				generalIn the case of a primary or general election that is an
				uncontested election, the Commission shall make an allocation from
			 the Fund to
				a participating candidate for such election in an amount equal to
			 25 percent of
				the allocation which such candidate would be entitled to under this
			 section for
				such election if this paragraph did not apply.(B)Uncontested
				election definedFor purposes of this subparagraph, an election
				is uncontested if not more than 1 candidate has campaign funds
			 (including
				payments from the Fund) in an amount equal to or greater than 10
			 percent of the
				allocation a participating candidate would be entitled to receive
			 under this
				section for such election if this paragraph did not apply.(d)Base
				amount(1)In
				generalExcept as otherwise provided in this subsection, the base
				amount for any candidate is an amount equal to the greater of—(A)the sum
				of—(i)$750,000;
				plus(ii)$150,000 for
				each congressional district in the State with respect to which the
			 candidate is
				seeking election; or(B)the amount
				determined by the Commission under section 531.(2)IndexingIn
				each even-numbered year after 2015—(A)each dollar
				amount under paragraph (1)(A) shall be increased by the percent
			 difference
				between the price index (as defined in section 315(c)(2)(A)) for
			 the 12 months
				preceding the beginning of such calendar year and the price index
			 for calendar
				year 2014;(B)each dollar
				amount so increased shall remain in effect for the 2-year period
			 beginning on
				the first day following the date of the last general election in
			 the year
				preceding the year in which the amount is increased and ending on
			 the date of
				the next general election; and(C)if any amount
				after adjustment under subparagraph (A) is not a multiple of $100,
			 such amount
				shall be rounded to the nearest multiple of $100.523.Matching
				payments for qualified small dollar contributions(a)In
				generalThe Commission shall pay to each participating candidate
				an amount equal to 600 percent of the amount of qualified small
			 dollar
				contributions received by the candidate from individuals who are
			 residents of
				the State in which such participating candidate is seeking election
			 after the
				date on which such candidate is certified under section 515.(b)LimitationThe
				aggregate payments under subsection (a) with respect to any
			 candidate shall not
				exceed the greater of—(1)400 percent of
				the allocation such candidate is entitled to receive for such
			 election under
				section 522 (determined without regard to subsection (c)(5)
			 thereof); or(2)the percentage of
				such allocation determined by the Commission under section 531.(c)Time of
				paymentThe Commission shall make payments under this section not
				later than 2 business days after the receipt of a report made under
			 subsection
				(d).(d)Reports(1)In
				generalEach participating candidate shall file reports of
				receipts of qualified small dollar contributions at such times and
			 in such
				manner as the Commission may by regulations prescribe.(2)Contents of
				reportsEach report under this subsection shall disclose—(A)the amount of
				each qualified small dollar contribution received by the candidate;(B)the amount of
				each qualified small dollar contribution received by the candidate
			 from a
				resident of the State in which the candidate is seeking election;
			 and(C)the name,
				address, and occupation of each individual who made a qualified
			 small dollar
				contribution to the candidate.(3)Frequency of
				reportsReports under this subsection shall be made no more
				frequently than—(A)once every month
				until the date that is 90 days before the date of the election;(B)once every week
				after the period described in subparagraph (A) and until the date
			 that is 21
				days before the election; and(C)once every day
				after the period described in subparagraph (B).(4)Limitation on
				regulationsThe Commission may not prescribe any regulations with
				respect to reporting under this subsection with respect to any
			 election after
				the date that is 180 days before the date of such election.(e)AppealsThe
				Commission shall provide a written explanation with respect to any
			 denial of
				any payment under this section and shall provide the opportunity
			 for review and
				reconsideration within 5 business days of such denial.524.Political
				advertising vouchers(a)In
				generalThe Commission shall establish and administer a voucher
				program for the purchase of airtime on broadcasting stations for
			 political
				advertisements in accordance with the provisions of this section.(b)CandidatesThe
				Commission shall only disburse vouchers under the program
			 established under
				subsection (a) to participants certified pursuant to section 515
			 who have
				agreed in writing to keep and furnish to the Commission such
			 records, books,
				and other information as it may require.(c)AmountsThe
				Commission shall disburse vouchers to each candidate certified
			 under subsection
				(b) in an aggregate amount equal to the greater of—(1)$100,000
				multiplied by the number of congressional districts in the State
			 with respect
				to which such candidate is running for office; or(2)the amount
				determined by the Commission under section 531.(d)Use(1)Exclusive
				useVouchers disbursed by the Commission under this section may
				be used only for the purchase of broadcast airtime for political
			 advertisements
				relating to a general election for the office of Senate by the
			 participating
				candidate to which the vouchers were disbursed, except that—(A)a candidate may
				exchange vouchers with a political party under paragraph (2); and(B)a political party
				may use vouchers only to purchase broadcast airtime for political
				advertisements for generic party advertising (as defined by the
			 Commission in
				regulations), to support candidates for State or local office in a
			 general
				election, or to support participating candidates of the party in a
			 general
				election for Federal office, but only if it discloses the value of
			 the voucher
				used as an expenditure under section 315(d).(2)Exchange with
				political party committee(A)In
				generalA participating candidate who receives a voucher under
				this section may transfer the right to use all or a portion of the
			 value of the
				voucher to a committee of the political party of which the
			 individual is a
				candidate (or, in the case of a participating candidate who is not
			 a member of
				any political party, to a committee of the political party of that
			 candidate’s
				choice) in exchange for money in an amount equal to the cash value
			 of the
				voucher or portion exchanged.(B)Continuation of
				candidate obligationsThe transfer of a voucher, in whole or in
				part, to a political party committee under this paragraph does not
			 release the
				candidate from any obligation under the agreement made under
			 subsection (b) or
				otherwise modify that agreement or its application to that
			 candidate.(C)Party committee
				obligationsAny political party committee to which a voucher or
				portion thereof is transferred under subparagraph (A)—(i)shall account
				fully, in accordance with such requirements as the Commission may
			 establish,
				for the receipt of the voucher; and(ii)may not use the
				transferred voucher or portion thereof for any purpose other than a
			 purpose
				described in paragraph (1)(B).(D)Voucher as a
				contribution under FECAIf a candidate transfers a voucher or any
				portion thereof to a political party committee under subparagraph
			 (A)—(i)the value of the
				voucher or portion thereof transferred shall be treated as a
			 contribution from
				the candidate to the committee, and from the committee to the
			 candidate, for
				purposes of sections 302 and 304;(ii)the committee
				may, in exchange, provide to the candidate only funds subject to
			 the
				prohibitions, limitations, and reporting requirements of title III
			 of this Act;
				and(iii)the amount, if
				identified as a voucher exchange, shall not be considered a
				contribution for the purposes of sections 315 and 513.(e)Value;
				acceptance; redemption(1)VoucherEach
				voucher disbursed by the Commission under this section shall have a
			 value in
				dollars, redeemable upon presentation to the Commission, together
			 with such
				documentation and other information as the Commission may require,
			 for the
				purchase of broadcast airtime for political advertisements in
			 accordance with
				this section.(2)AcceptanceA
				broadcasting station shall accept vouchers in payment for the
			 purchase of
				broadcast airtime for political advertisements in accordance with
			 this
				section.(3)RedemptionThe
				Commission shall redeem vouchers accepted by broadcasting stations
			 under
				paragraph (2) upon presentation, subject to such documentation,
			 verification,
				accounting, and application requirements as the Commission may
			 impose to ensure
				the accuracy and integrity of the voucher redemption system.(4)Expiration(A)CandidatesA
				voucher may only be used to pay for broadcast airtime for political
				advertisements to be broadcast before midnight on the day before
			 the date of
				the Federal election in connection with which it was issued and
			 shall be null
				and void for any other use or purpose.(B)Exception for
				political party committeesA voucher held by a political party
				committee may be used to pay for broadcast airtime for political
			 advertisements
				to be broadcast before midnight on December 31st of the
			 odd-numbered year
				following the year in which the voucher was issued by the
			 Commission.(5)Voucher as
				expenditure under fecaThe use of a voucher to purchase broadcast
				airtime constitutes an expenditure as defined in section 301(9)(A).(f)DefinitionsIn
				this section:(1)Broadcasting
				stationThe term broadcasting station has the
				meaning given that term by section 315(f)(1) of the Communications
			 Act of
				1934.(2)Political
				partyThe term political party means a major party
				or a minor party as defined in section 9002 (3) or (4) of the
			 Internal Revenue
				Code of 1986 (26
				U.S.C. 9002 (3) or (4)).DAdministrative
				provisions531.Fair Elections
				Oversight Board(a)EstablishmentThere
				is established within the Federal Election Commission an entity to
			 be known as
				the Fair Elections Oversight Board.(b)Structure and
				membership(1)In
				generalThe Board shall be composed of 5 members appointed by the
				President by and with the advice and consent of the Senate, of
			 whom—(A)2 shall be
				appointed after consultation with the majority leader of the
			 Senate;(B)2 shall be
				appointed after consultation with the minority leader of the
			 Senate; and(C)1 shall be
				appointed upon the recommendation of the members appointed under
			 subparagraphs
				(A) and (B).(2)Qualifications(A)In
				generalThe members shall be
				individuals who are nonpartisan and, by reason of their education,
			 experience,
				and attainments, exceptionally qualified to perform the duties of
			 members of
				the Board.(B)ProhibitionNo
				member of the Board may be—(i)an employee of
				the Federal Government;(ii)a registered
				lobbyist; or(iii)an officer or
				employee of a political party or political campaign.(3)DateMembers of the Board shall be appointed not
				later than 60 days after the date of the enactment of this Act.(4)TermsA member of the Board shall be appointed
				for a term of 5 years.(5)VacanciesA vacancy on the Board shall be filled not
				later than 30 calendar days after the date on which the Board is
			 given notice
				of the vacancy, in the same manner as the original appointment. The
			 individual
				appointed to fill the vacancy shall serve only for the unexpired
			 portion of the
				term for which the individual’s predecessor was appointed.(6)ChairpersonThe Board shall designate a Chairperson
				from among the members of the Board.(c)Duties and
				powers(1)Administration(A)In
				generalThe Board shall have such duties and powers as the
				Commission may prescribe, including the power to administer the
			 provisions of
				this title.(2)Review of fair
				elections financing(A)In
				generalAfter each general election for Federal office, the Board
				shall conduct a comprehensive review of the Fair Elections
			 financing program
				under this title, including—(i)the maximum
				dollar amount of qualified small dollar contributions under section
				501(11);(ii)the maximum and
				minimum dollar amounts for qualifying contributions under section
				501(10);(iii)the number and
				value of qualifying contributions a candidate is required to obtain
			 under
				section 512 to qualify for allocations from the Fund;(iv)the amount of
				allocations from the Fund that candidates may receive under section
			 522;(v)the maximum
				amount of matching contributions a candidate may receive under
			 section
				523;(vi)the amount and
				usage of vouchers under section 524;(vii)the overall
				satisfaction of participating candidates and the American public
			 with the
				program; and(viii)such other
				matters relating to financing of Senate campaigns as the Board
			 determines are
				appropriate.(B)Criteria for
				reviewIn conducting the review under subparagraph (A), the Board
				shall consider the following:(i)Qualifying
				contributions and qualified small dollar contributionsThe Board
				shall consider whether the number and dollar amount of qualifying
			 contributions
				required and maximum dollar amount for such qualifying
			 contributions and
				qualified small dollar contributions strikes a balance regarding
			 the importance
				of voter involvement, the need to assure adequate incentives for
			 participating,
				and fiscal responsibility, taking into consideration the number of
			 primary and
				general election participating candidates, the electoral
			 performance of those
				candidates, program cost, and any other information the Board
			 determines is
				appropriate.(ii)Review of
				program benefitsThe Board shall consider whether the totality of
				the amount of funds allowed to be raised by participating
			 candidates (including
				through qualifying contributions and small dollar contributions),
			 allocations
				from the Fund under section 522, matching contributions under
			 section 523, and
				vouchers under section 524 are sufficient for voters in each State
			 to learn
				about the candidates to cast an informed vote, taking into account
			 the historic
				amount of spending by winning candidates, media costs, primary
			 election dates,
				and any other information the Board determines is appropriate.(C)Adjustment of
				amounts(i)In
				generalBased on the review conducted under subparagraph (A), the
				Board shall provide for the adjustments of the following amounts:(I)the maximum
				dollar amount of qualified small dollar contributions under section
				501(11)(C);(II)the maximum and
				minimum dollar amounts for qualifying contributions under section
				501(10)(A);(III)the number and
				value of qualifying contributions a candidate is required to obtain
			 under
				section 512(a)(1);(IV)the base amount
				for candidates under section 522(d);(V)the maximum
				amount of matching contributions a candidate may receive under
			 section 523(b);
				and(VI)the dollar
				amount for vouchers under section 524(c).(ii)RegulationsThe
				Commission shall promulgate regulations providing for the
			 adjustments made by
				the Board under clause (i).(D)ReportNot
				later than March 30 following any general election for Federal
			 office, the
				Board shall submit a report to Congress on the review conducted
			 under paragraph
				(1). Such report shall contain a detailed statement of the
			 findings,
				conclusions, and recommendations of the Board based on such review.(d)Meetings and
				hearings(1)MeetingsThe Board may hold such hearings, sit and
				act at such times and places, take such testimony, and receive such
			 evidence as
				the Board considers advisable to carry out the purposes of this
			 Act.(2)QuorumThree members of the Board shall constitute
				a quorum for purposes of voting, but a quorum is not required for
			 members to
				meet and hold hearings.(e)ReportsNot
				later than March 30, 2017, and every 2 years thereafter, the Board
			 shall submit
				to the Senate Committee on Rules and Administration a report
			 documenting,
				evaluating, and making recommendations relating to the
			 administrative
				implementation and enforcement of the provisions of this title.(f)Administration(1)Compensation of
				members(A)In
				generalEach member, other
				than the Chairperson, shall be paid at a rate equal to the daily
			 equivalent of
				the minimum annual rate of basic pay prescribed for level IV of the
			 Executive
				Schedule under section 5315 of title 5, United States Code.(B)ChairpersonThe Chairperson shall be paid at a rate
				equal to the daily equivalent of the minimum annual rate of basic
			 pay
				prescribed for level III of the Executive Schedule under section
			 5314 of title
				5, United States Code.(2)Personnel(A)DirectorThe
				Board shall have a staff headed by an Executive Director. The
			 Executive
				Director shall be paid at a rate equivalent to a rate established
			 for the
				Senior Executive Service under section 5382 of title 5, United
			 States
				Code.(B)Staff
				appointmentWith the approval of the Chairperson, the Executive
				Director may appoint such personnel as the Executive Director and
			 the Board
				determines to be appropriate.(C)Actuarial
				experts and consultantsWith the approval of the Chairperson, the
				Executive Director may procure temporary and intermittent services
			 under
				section 3109(b) of title 5, United States Code.(D)Detail of
				government employeesUpon the request of the Chairperson, the
				head of any Federal agency may detail, without reimbursement, any
			 of the
				personnel of such agency to the Board to assist in carrying out the
			 duties of
				the Board. Any such detail shall not interrupt or otherwise affect
			 the civil
				service status or privileges of the Federal employee.(E)Other
				resourcesThe Board shall have reasonable access to materials,
				resources, statistical data, and other information from the Library
			 of Congress
				and other agencies of the executive and legislative branches of the
			 Federal
				Government. The Chairperson of the Board shall make requests for
			 such access in
				writing when necessary.(g)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry
			 out the
				purposes of this subtitle.532.Administration
				provisionsThe Commission
				shall prescribe regulations to carry out the purposes of this
			 title, including
				regulations—(1)to establish
				procedures for—(A)verifying the
				amount of valid qualifying contributions with respect to a
			 candidate;(B)effectively and
				efficiently monitoring and enforcing the limits on the raising of
			 qualified
				small dollar contributions;(C)effectively and
				efficiently monitoring and enforcing the limits on the use of
			 personal funds by
				participating candidates;(D)monitoring the
				use of allocations from the Fund and matching contributions under
			 this title
				through audits or other mechanisms; and(E)the
				administration of the voucher program under section 524; and(2)regarding the
				conduct of debates in a manner consistent with the best practices
			 of States
				that provide public financing for elections.533.Violations and
				penalties(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate under section 515(a) accepts a contribution
			 or makes an
				expenditure that is prohibited under section 513, the Commission
			 shall assess a
				civil penalty against the candidate in an amount that is not more
			 than 3 times
				the amount of the contribution or expenditure. Any amounts
			 collected under this
				subsection shall be deposited into the Fund.(b)Repayment for
				improper use of Fair Elections Fund(1)In
				generalIf the Commission determines that any benefit made
				available to a participating candidate under this title was not
			 used as
				provided for in this title or that a participating candidate has
			 violated any
				of the dates for remission of funds contained in this title, the
			 Commission
				shall so notify the candidate and the candidate shall pay to the
			 Fund an amount
				equal to—(A)the amount of
				benefits so used or not remitted, as appropriate; and(B)interest on any
				such amounts (at a rate determined by the Commission).(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the
			 Commission in
				accordance with section 309(a), including a referral by the
			 Commission to the
				Attorney General in the case of an apparent knowing and willful
			 violation of
				this
				title..103.Prohibition on
			 joint fundraising committeesSection 302(e) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(e)) is amended by adding at the end the
			 following new paragraph:(6)No authorized
				committee of a participating candidate (as defined in section 501)
			 may
				establish a joint fundraising committee with a political committee
			 other than
				an authorized committee of a
				candidate..104.Exception to
			 limitation on coordinated expenditures by political party committees with
			 participating candidatesSection 315(d) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a(d)) is amended—(1)in paragraph (3)(A), by striking in
			 the case of and inserting except as provided in paragraph (5),
			 in the case of; and(2)by adding at the
			 end the following new paragraph:(5)(A)The limitation under
				paragraph (3)(A) shall not apply with respect to any expenditure
			 from a
				qualified political party-participating candidate coordinated
			 expenditure
				fund.(B)In this paragraph, the term
				qualified political party-participating candidate coordinated expenditure
				fund means a fund established by the national committee of a political
				party, or a State committee of a political party, including any
			 subordinate
				committee of a State committee, for purposes of making expenditures
			 in
				connection with the general election campaign of a candidate for
			 election to
				the office of Senator who is a participating candidate (as defined
			 in section
				501), that only accepts qualified coordinated expenditure
			 contributions.(C)In this paragraph, the term
				qualified coordinated expenditure contribution means, with respect
				to the general election campaign of a candidate for election to the
			 office of
				Senator who is a participating candidate (as defined in section
			 501), any
				contribution (or series of contributions)—(i)which is made by an individual who is
				not prohibited from making a contribution under this Act; and(ii)the aggregate amount of which does
				not exceed $500 per
				election..IIImproving voter
			 information201.Broadcasts
			 relating to all Senate candidates(a)Lowest unit
			 charge; national committeesSection 315(b) of the
			 Communications Act of 1934
			 (47 U.S.C.
			 315(b)) is amended—(1)by striking
			 to such office in paragraph (1) and inserting to such
			 office, or by a national committee of a political party on behalf of such
			 candidate in connection with such campaign,; and(2)by inserting
			 for pre-emptible use thereof after station in
			 subparagraph (A) of paragraph (1).(b)Preemption;
			 auditsSection 315 of such Act (47 U.S.C. 315) is amended—(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively and
			 moving
			 them to follow the existing subsection (e);(2)by redesignating
			 the existing subsection (e) as subsection (c); and(3)by inserting
			 after subsection (c) (as redesignated by paragraph (2)) the following:(d)Preemption(1)In
				generalExcept as provided in paragraph (2), and notwithstanding
				the requirements of subsection (b)(1)(A), a licensee shall not
			 preempt the use
				of a broadcasting station by a legally qualified candidate for
			 Senate who has
				purchased and paid for such use.(2)Circumstances
				beyond control of licenseeIf a program to be broadcast by a
				broadcasting station is preempted because of circumstances beyond
			 the control
				of the station, any candidate or party advertising spot scheduled
			 to be
				broadcast during that program shall be treated in the same fashion
			 as a
				comparable commercial advertising spot.(e)AuditsDuring
				the 30-day period preceding a primary election and the 60-day
			 period preceding
				a general election, the Commission shall conduct such audits as it
			 deems
				necessary to ensure that each broadcaster to which this section
			 applies is
				allocating television broadcast advertising time in accordance with
			 this
				section and section
				312..(c)Revocation of
			 license for failure To permit accessSection 312(a)(7) of the
			 Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended—(1)by striking
			 or repeated;(2)by inserting
			 or cable system after broadcasting station;
			 and(3)by striking
			 his candidacy and inserting the candidacy of the
			 candidate, under the same terms, conditions, and business practices as
			 apply to
			 the most favored advertiser of the licensee.(d)Stylistic
			 amendmentsSection 315 of such Act (47 U.S.C. 315) is
			 amended—(1)by striking
			 the in subsection (e)(1), as redesignated by subsection (b)(1),
			 and inserting Broadcasting
			 station.—;(2)by striking
			 the in subsection (e)(2), as redesignated by subsection (b)(1),
			 and inserting Licensee;
			 station licensee.—; and(3)by inserting
			 Regulations.— in subsection (f), as
			 redesignated by subsection (b)(1), before The Commission.202.Broadcast
			 rates for participating candidatesSection 315(b) of the
			 Communications Act of 1934 (47 U.S.C.
			 315(b)), as amended by subsection (a), is amended—(1)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3); and(2)by adding at the
			 end the following:(3)Participating
				candidatesIn the case of a participating candidate (as defined
				under section 501(9) of the Federal Election Campaign Act of 1971),
			 the charges
				made for the use of any broadcasting station for a television
			 broadcast shall
				not exceed 80 percent of the lowest charge described in paragraph
			 (1)(A)
				during—(A)the 45 days
				preceding the date of a primary or primary runoff election in which
			 the
				candidate is opposed; and(B)the 60 days
				preceding the date of a general or special election in which the
			 candidate is
				opposed.(4)Rate
				cardsA licensee shall provide to a candidate for Senate a rate
				card that discloses—(A)the rate charged
				under this subsection; and(B)the method that
				the licensee uses to determine the rate charged under this
				subsection..203.FCC to
			 prescribe standardized form for reporting candidate campaign ads(a)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Federal Communications Commission shall initiate a rulemaking
			 proceeding to
			 establish a standardized form to be used by broadcasting stations, as
			 defined
			 in section
			 315(f)(1) of the Communications
			 Act of 1934 (47 U.S.C. 315(f)(1)), to
			 record and report the purchase of advertising time by or on behalf of a
			 candidate for nomination for election, or for election, to Federal
			 elective
			 office.(b)ContentsThe
			 form prescribed by the Commission under subsection (a) shall require,
			 broadcasting stations to report to the Commission and to the Federal
			 Election
			 Commission, at a minimum—(1)the station call
			 letters and mailing address;(2)the name and
			 telephone number of the station’s sales manager (or individual with
			 responsibility for advertising sales);(3)the name of the
			 candidate who purchased the advertising time, or on whose behalf the
			 advertising time was purchased, and the Federal elective office for which
			 he or
			 she is a candidate;(4)the name, mailing
			 address, and telephone number of the person responsible for purchasing
			 broadcast political advertising for the candidate;(5)notation as to
			 whether the purchase agreement for which the information is being reported
			 is a
			 draft or final version; and(6)the following
			 information about the advertisement:(A)The date and time
			 of the broadcast.(B)The program in
			 which the advertisement was broadcast.(C)The length of the
			 broadcast airtime.(c)Internet
			 accessIn its rulemaking under subsection (a), the Commission
			 shall require any broadcasting station required to file a report under
			 this
			 section that maintains an Internet website to make available a link to
			 such
			 reports on that website.IIIResponsibilities
			 of the Federal Election Commission301.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.302.Filing by
			 Senate candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission..303.Electronic
			 filing of FEC reportsSection
			 304(a)(11) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(a)(11)) is amended—(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and(3)by striking
			 subparagraph (D).IVParticipation in Funding of Elections401.Refundable tax credit for Senate campaign contributions(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the
			 following new section:36C.Credit for Senate campaign contributions(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 subtitle an amount equal to 50 percent of the qualified My Voice Federal
			 Senate campaign contributions paid or incurred by the taxpayer during the
			 taxable year.(b)Limitations(1)Dollar limitationThe amount of qualified My Voice Federal Senate campaign contributions taken into account under
			 subsection (a) for the taxable year shall not exceed $50 (twice such
			 amount in the case of a joint return).(2)Limitation on contributions to Federal Senate candidatesNo credit shall be allowed under this section to any taxpayer for any taxable year if such taxpayer
			 made aggregate contributions in excess of $300 during the taxable year to—(A)any single Federal Senate candidate, or(B)any political committee established and maintained by a national political party.(3)Provision of informationNo credit shall be allowed under this section to any taxpayer unless the taxpayer provides the
			 Secretary with such information as the Secretary may require to verify the
			 taxpayer’s eligibility for the credit and the amount of the credit for the
			 taxpayer.(c)Qualified My Voice Federal Senate contributionsFor purposes of this section, the term My Voice Federal Senate campaign contribution means any contribution of cash by an individual to a Federal Senate candidate or to a political
			 committee established and maintained by a national political party if such
			 contribution is not prohibited under the Federal Election Campaign Act of
			 1971.(d)Federal Senate candidateFor purposes of this section—(1)In generalThe term Federal Senate candidate means any candidate for election to the office of Senator.(2)Treatment of authorized committeesAny contribution made to an authorized committee of a Federal Senate candidate shall be treated as
			 made to such candidate.(e)Inflation adjustment(1)In generalIn the case of a taxable year beginning after 2017, the $50 amount under subsection (b)(1) shall be
			 increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.(2)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $5, such amount shall be
			 rounded to the nearest multiple of $5..(b)Conforming amendments(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:Sec. 36C. Credit for Senate campaign contributions..(c)FormsThe Secretary of the Treasury, or his designee, shall ensure that the credit for contributions to
			 Federal Senate candidates allowed under section 36C of the Internal
			 Revenue Code of 1986, as added by this section, may be claimed on Forms
			 1040EZ and 1040A.(d)AdministrationAt the request of the Secretary of the Treasury, the Federal Election Commission shall provide the
			 Secretary of the Treasury with such information and other assistance as
			 the Secretary may reasonably require to administer the credit allowed
			 under section 36C of the Internal Revenue Code of 1986, as added by this
			 section.(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.VRevenue provisions501.Fair Elections
			 Fund revenue(a)In
			 generalThe Internal Revenue Code of 1986 is amended by inserting
			 after chapter 36 the following new chapter:37Tax on payments
				pursuant to certain government contractsSec. 4501. Imposition of tax.4501.Imposition of
				tax(a)Tax
				imposedThere is hereby imposed on any payment made to a
				qualified person pursuant to a contract with the Government of the
			 United
				States a tax equal to 0.50 percent of the amount paid.(b)LimitationThe
				aggregate amount of tax imposed under subsection (a) for any
			 calendar year
				shall not exceed $500,000.(c)Qualified
				personFor purposes of this section, the term qualified
				person means any person which—(1)is not a State or
				local government, a foreign nation, or an organization described in
			 section
				501(c)(3) which is exempt from taxation under section 501(a), and(2)has contracts
				with the Government of the United States with a value in excess of
				$10,000,000.(d)Payment of
				taxThe tax imposed by this section shall be paid by the person
				receiving such payment.(e)Use of revenue
				generated by taxIt is the sense of the Senate that amounts
				equivalent to the revenue generated by the tax imposed under this
			 chapter
				should be appropriated for the financing of a Fair Elections Fund
			 and used for
				the public financing of Senate
				elections..(b)Conforming
			 amendmentThe table of chapters of the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to chapter 36 the
			 following:Chapter 37—Tax on payments pursuant to certain government
				contracts.(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into after the date of the enactment of this Act.VIMiscellaneous
			 provisions601.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any
			 person
			 or circumstance, is held to be unconstitutional, the remainder of this Act
			 and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.602.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act
			 shall
			 take effect on January 1, 2017.